Barrows, J.
Orrin Emerson, junior, the plaintiff, describing himself in his Writ as executor of the last will of Louisa Emerson, deceased, brings this action to recover the value of a stock of goods seized and sold by the defendant’s deputy on process against Orrin Emerson, senior, the plaintiff’s father; under which process the defendant claims to justify on the ground that the goods were in truth and fact the property of the father. The plaintiff produces a bill of sale from Maria C. Chase of a similar stock of somewhat greater value dated a few months previous to the attachment, and running to “Orrin Emerson, junior, executor of will of Louisa Emerson,” and puts in testimony which may be regarded as proving that the Chase stock was conveyed to him in exchange for real estate formerly belonging to Louisa Emerson and deeded by the plaintiff as her executor to Mrs. Chase.
The stock so purchased seems to have been placed by the plaintiff in the hands of his father -who undertook to act in the disposition of the same as the plaintiff’s agent, this course of proceeding being supposed to be in accordance with certain provisions in the will of Louisa Emerson, whereby she gave her property, real and personal, to the plaintiff, in trust for his father during life with remainder to her children in equal proportions and declared her wish that her husband should have the management and control of the property while he lived — the title in the meantime to be in the plaintiff as trustee. The will proceeds: “I also give power and authority to said trustee to sell any or all of said property at *302such times and prices as his father may deem best, and to give good and sufficient conveyances, the proceeds to go to my said husband for the benefit of himself and my children, to be used by him for their benefit. It is also my wish that my children should be well brought up and educated as thoroughly as may be deemed expedient by them and their father.”
The manifest design of Louisa Emerson in this will was to appropriate the property which she left to the personal benefit and support of her husband and children, free from liability to be taken by her husband’s creditors. To effect this, she created a trust for their joint benefit, placing the title to the property in this plaintiff, whom she also made executor of the will in such a manner as must prevent the property or any portion of it, (or property obtained in exchange for it, so long as the origin can be traced and the title continues in the plaintiff,) from being taken for the debts of Orrin Emerson, senior.
She directs her executor and trustee to permit Orrin Emerson, senior, to have the management and control of things, but not in such a way as to pass the property to him, because that would defeat her intentions so far as the children were concerned. Hence the title to the property was to be and remain in the plaintiff in trust, and however its form might change, so long as it could be traced, and until it was finally disposed of and converted into cash, and “the proceeds” were turned over to Orrin Emerson, senior, to be used for the support of himself and the children, it was competent for the plaintiff to pursue it and protect his title, and the design of the testatrix. Her desire to insure to her insolvent husband the management of the property resulted naturally enough in just such a complication as this case exhibits. The creditors of Orrin Emerson, senior, finding the property in his possession and apparently under his control, with other property confessedly his own, have attached it as his, and the plaintiff is compelled to vindicate his title by suit. The verdict being in his favor three questions are raised by exceptions to the ruling of the presiding judge.
I. Is it fatal to the maintenance of the suit that the plaintiff *303has described himself in the writ as executor, instead of suing as trustee under the will, or in his individual capacity ?
.Doubtless in the regular course of probate business the plaintiff ought before this time to have settled all his accounts as executor and to have given bond as trustee. But he has not done so. Yet this irregularity cannot relieve any one who shall be found to Lave wrongfully intermeddled with the property of the testatrix in his hands. The bill of sale from Mrs. Chase describes him as executor of the last will of Louisa Emerson. His title thus obtained he may vindicate in a suit so brought that the person and case may be rightly understood by the court. The defendant cannot object that he is described in the writ as he is in the bill of sale which is the evidence of his title. Either as executor or trustee he would be holding the goods in trust for the estate, and it is not perceived that it can be material to the issue here presented how he is designated. The defendant undertakes to justify on the ground that the goods were the goods of the father. He must stand or fall with his justification.
II. The defendant insists that the plaintiff had but a dry and passive trust and that under the statute of uses and the provisions of this will before recited, the title to Louisa Emerson’s property passed to her husband as the cestui qui use and became liable to be taken for his debts.
But this would be a plain contravention of the terms and pxrrpose of the will as we have already seen, and would defeat the object which she seems to have had in view which was the ultimate appropriation of “the proceeds” of her estate to the personal comfort and support of the husband and children. We cannot hold that a mere exchange of a piece of the property held in trust by the plaintiff for other property real or personal, not money — creates the condition of things under which Louisa Emerson contemplated the transfer of “the proceeds” to her husband for the support of himself and her children. It was competent for Louisa Emerson to guard the interest of her children in her property by placing the title to it in the plaintiff even while she directed him *304to be governed in the management and disposal of it by his father, nor would this make the property liable, while he thus held the title, to be taken for the debts of the father, even though it might be in the father’s possession for the purpose of being converted into money and appropriated to the use of the beneficiaries under the will by him. Not the property but “the proceeds” of it, in the language of the will, were “to go to” Orrin Emerson, “for the benefit of himself and my children, to be used by him for their benefit.” There is room for a further question whether the proceeds were not thereby given to the husband subject to a trust which could be enforced for the benefit of the children; but none at all, that the title to the Chase goods was in the plaintiff free from all liability to be taken for the debts of the father.
III. The judge instructed the jury that they need not trouble themselves with the inquiry whether Louisa Emerson held the title in fraud of her husband’s creditors, for he saw no evidence of such a proposition. In so instructing them we think he was clearly right. The conversation with Mr. Whitmore and the provisions of the will showed 'nothing except that Mrs. Emerson had confidence in the capacity of her husband to manage her property provided it were so held as not to be subject to seizure for his debts, but had no tendency to show that her title accrued in fraud of his creditors. The burden of proof is upon the creditor alleging such fraud. Winslow v. Gilbreth, 50 Maine, 90.
The defendant has no just cause of complaint in the instructions to the jury. Under the motion for a new trial the defendant contends that the evidence demonstrates the fact that the plaintiff did in fact put the goods into the possession of his father as his goods under the will and not to be held by him as plaintiff’s agent; and that they were so intermingled with the goods of the father that they could not be separated.
But upon both these propositions the evidence was conflicting and we find nothing of a character sufficiently decisive to warrant us in setting aside the verdict. Doubtless Orrin Emerson, senior, said and did much to convey the idea to others that the goods be*305longed to him absolutely; but the Chase goods were not his nevertheless, but belonged to the estate of Louisa Emerson, to be disposed of as she had directed. The defendant further contends that the verdict is excessive as including damages for other goods not belonging to the Chase stock, but carelessly or falsely represented by Orrin Emerson, senior, in his testimony, as part thereof. Our attention is called to many items which do not appear in the schedule of the Chase goods. That the items in the two schedules should be identical is not to be expected, especially in view of the fact that the Chase schedule embraces items of the following description — “2 show cases and contents $225“dry goods $30,” besides various “lots” which may fairly be supposed to have been more specifically described when the goods were attached.
But there is nothing in the Chase stock that corresponds with the items of the sewing machine and ladies’ cloth boots charged in the plaintiff’s schedule at $60 and $27 respectively. Evidently they were no part of the Chase goods. For aught that appears however they went to make up the amount for wdiieh the plaintiff had a verdict. The verdict must be set aside unless tlie plaintiff remits $87 thereof as of the date of its rendition. If he does so the entry will be Motion and exceptions overruled.
Appleton, C. J., Walton, Yirgin and Peters, JJ., concurred.